Case 2:19-md-02904-MCA-MAH Document 9 Filed 08/22/19 Page 1 of 6 PageID: 18




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                         19-md-2904 (MCA)(MAH)
                                                         (MDL 2904)
  IN RE: AMERICAN MEDICAL
  COLLECTION AGENCY, INC.,
  CUSTOMER DATA SECURITY                                            INITIAL CASE
  BREACH LITIGATION                                              MANAGEMENT ORDER


  This Document Relates To: ALL ACTIONS


       These matters having been transferred to this Court by order of the Judicial Panel on

Multidistrict Litigation (the “Panel”) pursuant to its order of July 3 1, 2019, merit special attention

as complex litigation, the Court enters the following Order:

   1. SCOPE OF ORDER

        This Order shall govern the practice and procedure in those actions transferred to this Court

by the Panel pursuant to its Transfer Order of July 31, 2019 (ECF No. 1), any “tag-along actions”

transferred to this Court by the Panel pursuant to the Panel’s Rules of Procedure, and all related

actions that have been or will be originally filed in, transferred to, or removed to this Court and

assigned thereto. This Order and all subsequent Case Management Orders shall be binding on all

parties and their counsel in all cases currently pending or subsequently transferred to In re.

American Medical Collection Agency, Inc., Customer Data Security Breach Litigation MDL No. ,




2904, and shall govern each case in the proceedings unless the Order explicitly states that it does

not apply to specific cases or that it applies only to specific cases.




                                                   1
Case 2:19-md-02904-MCA-MAH Document 9 Filed 08/22/19 Page 2 of 6 PageID: 19



   2. CONSOLIDATION

       The civil actions transferred to this Court or related to the actions already pending before

this Court are consolidated for pretrial purposes. Any “tag-along actions” transferred to this Court,

or directly filed in the District of New Jersey, will automatically be consolidated with this action

without the necessity of future motions or orders.       This consolidation does not constitute a

determination that the actions should be consolidated for trial, nor does it have the effect of making

any entity a party to any action in which he, she, or it has not been named, served, or added in

accordance with the Federal Rules of Civil Procedure.

    3. MASTER DOCKET FILE

        The Clerk of the Court will maintain a master docket case file under the style “In re:

American Medical Collection Agency, Inc., Customer Data Security Breach Litigation” and the

docket number “19-md-2904 (MCA) (MAR) (MDL 2904).” When a pleading is intended to

apply to all actions, this shall be indicated by the words: “This Document Relates To: ALL

ACTIONS.” When a pleading is intended to apply to fewer than all cases, this Court’s docket

number for each individual case to which the document number relates shall appear immediately

after the words “This Document Relates To.” The following is a sample of the pleading style:

                                                        1 9-md-2904(MCA)(MAH)
  IN RE: AMERICAN MEDICAL
                                                        (MDL 2904)
  COLLECTION AGENCY, INC.,
  CUSTOMER DATA SECURITY BREACH
  LITIGATION

  This Document Relates To:




 The Clerk of the Court shall continue to maintain a separate civil action number and case file for
each case filed in, removed to, or transferred to this Court.


                                                   2
Case 2:19-md-02904-MCA-MAH Document 9 Filed 08/22/19 Page 3 of 6 PageID: 20



   4. FILING

       Each attorney of record is obligated to become a District of New Jersey ECF User and be

assigned a user ID and password for access to the system. If he or she has not already done so,

counsel shall register as an ECF User and be issued an ECF User ID and password. forms and

instructions can be found on the Court’s website at http://www.njd.uscourts.gov/. All documents

shall be e-filed in the master file, 19-md-2904. Documents that pertain to one or only some of the

pending actions shall also be e-filed in the individual case(s) to which the document pertains.

   5. APPEARANCES

       Counsel who appeared in a transferor court prior to transfer need not enter an additional

appearance before this Court. Moreover, attorneys in “tag-along actions” admitted to practice and

in good standing in any United States District Court are admitted pro hac vice in this litigation,

and the requirements of Local Civil Rule 101.1(c) are waived. Such counsel are subject to the

New Jersey Rules of Professional Conduct, The Guidelines for Litigation Conduct, Local Civil

Rule 103.1(c), and the disciplinary jurisdiction of this Court. Association of local counsel is not

required.

    6. LEAD COUNSEL

        The Court appoints James E. Cecchi, Esq. as interim lead counsel for Plaintiffs.            By

September 15, 2019, lead counsel shall provide the Court with Plaintiffs’ proposal for an

appropriate leadership structure.

    7. INITIAL CONFERENCE

        The Court will conduct an Initial Case Management Conference on         TUeSday,    October 1,

2019 at 11:00 a.m. FT in Courtroom 4A, MLK Building, 50 Walnut Street, Newark, New Jersey.

Not all parties are required to attend; rather parties with similar interests are expected to the extent

practicable to agree on a single attorney to act on their joint behalf at the conference. Designation


                                                   3
Case 2:19-md-02904-MCA-MAH Document 9 Filed 08/22/19 Page 4 of 6 PageID: 21



of such an attorney to represent a party’s interests does not preclude that party from other

representation during the litigation. Attendance at the conference will not waive any obj ections to

jurisdiction, venue, or service. Persons or entities who are not named as parties in this litigation

but may later be joined as parties or who are parties in related litigation pending in other courts

are invited to attend in person or through counsel. Counsel are expected to be prepared at the

conference to suggest procedures that will facilitate the just, speedy, and inexpensive resolution of

this litigation.

    8. JOINT AGENDA AND STATUS REPORT

          By September 24, 2019, the parties shall submit a joint agenda and status report to the

Court. Before the conference, counsel shall meet and confer—in person, by telephone conference,

or by video conference—and seek consensus to the extent possible with respect to joint agenda

items including, but not limited to: Plaintiff Fact Sheet; Defense Fact Sheet; Enabling Order;

privilege, preservation, and ESI issues; parameters for discovery; and a suggested schedule for

proceedings.

          The status report shall include the following:

              a) A list of all related actions pending in state or federal court and their current status,

                   including any discovery taken to date, to the extent known; and

              b) Brief written statements—one by Plaintiffs and one by Defendants—not more than

                   ten (10) pages each, indicating Plaintiffs’ and Defendants’ respective preliminary

                   understanding of the facts involved in the litigation and the critical factual and

                   legal issues. These statements will NOT be filed with the Clerk, will not be

                   binding, will not waive claims or defenses, and may not be offered in evidence

                   against a party in later proceedings.

     9.    SERVICE LIST


                                                     4
Case 2:19-md-02904-MCA-MAH Document 9 Filed 08/22/19 Page 5 of 6 PageID: 22



       By September 15, 2019, interim lead counsel shall provide the Court with a list of

attorneys and their office addresses, phone and fax numbers, and e-mail addresses.

       A service list will be maintained by the Clerk of the Court during the course of this

litigation by adding parties/attorneys to the master docket. Any attorney who wishes to have

his/her name added to or deleted from the master docket may do so upon request to the Clerk of

this Court and notice to all other persons on such master docket.

    10. PRESERVATION OF EVIDENCE

        All parties and counsel are reminded of their duty to preserve evidence that may be relevant

to this action, including ESI. The parties shall meet and confer in an effort to reach an agreement

on a preservation plan for all cases and shall take reasonable steps to preserve all evidence that

may be relevant to this litigation. Counsel, as officers of the court, are obligated to exercise all

reasonable efforts to identify and notify parties and non-parties, including employees of corporate

or institutional parties, of their preservation obligations.

    11. RESPONSE EXTENSION AND STAY

        Defendants are granted an extension of time for responding by motion or answer to the

complaints until a date to be set by this Court. All pending motions must be renoticed for

resolution once the Court sets a schedule for any such motions.

    12. IDENTIFICATION OF RELATED CASES

        This Court requests the assistance of counsel in calling to the attention of the Clerk of this

Court the filing or transfer of any case that might properly be coordinated as part of this MDL,

upon any party’s information and belief that the matter should be so coordinated.

    13. APPLICATION OF LOCAL RULES




                                                    5
Case 2:19-md-02904-MCA-MAH Document 9 Filed 08/22/19 Page 6 of 6 PageID: 23



         Unless otherwise set forth in this Order, the parties shall comply with the Local Civil Rules

of the United States District Court for the District of New Jersey, as well as the individual rules

and preferences of the District Judge and Magistrate Judge assigned to this matter.


IT IS SO ORDERED

Dated:


                                                HON. MADELINE COX ARLEO
                                                United States District Judge




                                                  6
